EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with David Meibos on June 3, 2021.
The application has been amended as follows:

1.	(Currently Amended)  A method for compressing a joint between a first bone portion and a second bone portion, wherein a cavity is located within the joint between the first bone portion and the second bone portion, the method comprising:
undercutting the cavity with a cutter;
positioning an implant proximate the joint, the implant comprising: 
a screw member having a screw head and a screw body projecting distally from the screw head along a longitudinal axis to a screw distal end, the screw body comprising a threaded engagement zone and a non-threaded lag zone comprising an opening into a central longitudinal bore; and 
a washer member having a proximal side and a distal side
wherein the implant further comprises a fusion zone having a length extending from the distal side of the washer member to a proximal end of the threaded 
inserting bone graft material into the central longitudinal bore;
inserting the threaded 
engaging the threaded 
positioning at least a portion of the non-threaded lag zone within the cavity such that the opening is in the cavity to allow the bone graft material to move from the central longitudinal bore into the cavity;
rotating the screw member to compress the joint; and
angling the washer member with respect to the screw member to permit maximum surface contact of the distal side of the washer member with the first bone portion.

2.	(Currently Amended)  The method of claim 1, wherein the non-threaded lag zone comprises a fenestration on which the opening is formed.

3.	(Currently Amended)  The method of claim 1, wherein:
the proximal side of the washer member comprises a semispherical capsule; and
the screw head is received in the semispherical capsule.

4.	(Original)  The method of claim 1, wherein the washer member comprises a bore having a central bore axis; wherein angling the washer member with respect to the screw member comprises 

5.	(Original)  The method of claim 1, wherein the implant is a sacro-ilial fusion implant and the joint is a sacro-iliac joint, and wherein the first bone portion is an ilium, and the second bone portion is a sacrum, and the cavity is located between the ilium and the sacrum.

6.	(Currently Amended)  The method of claim 1, 
	wherein the cutter consists essentially of a single blade.

7. 	(Currently Amended)  The method of claim [[6]]1, 
wherein the length of the implant fusion zone ranges from about 10 mm to about 37 mm.

8.	(New)  A method for compressing a joint between a first bone portion and a second bone portion, wherein a cavity is located within the joint between the first bone portion and the second bone portion, the method comprising:
	undercutting the cavity with a cutter;
positioning an implant proximate the joint, the implant comprising: 
a screw member having a screw head and a screw body projecting distally from the screw head along a longitudinal axis to a screw distal end, the screw body comprising a non-threaded lag zone and a threaded engagement zone; and 

wherein the implant further comprises a fusion zone having a length extending from the distal side of the washer member to a proximal end of the threaded engagement zone;
inserting the threaded engagement zone through the first bone portion and into the cavity;
engaging the threaded engagement zone with the second bone portion;
positioning at least a portion of the non-threaded lag zone within the cavity;
rotating the screw member to compress the joint; and
angling the washer member with respect to the screw member to permit maximum surface contact of the distal side of the washer member with the first bone portion.

9.	(New)  The method of claim 8, wherein: 
the non-threaded lag zone comprises an opening into a central longitudinal bore; 
the method further comprises inserting bone graft material into the central longitudinal bore; and
positioning at least a portion of the non-threaded lag zone within the cavity comprises positioning the opening in the cavity to allow the bone graft material to move from the central longitudinal bore into the cavity.

10.	(New)  The method of claim 8, wherein:
the recess comprises a semispherical capsule; and
the screw head has a semispherical shape complementary to the semispherical capsule.



12.	(New)  The method of claim 8, wherein the implant is a sacro-ilial fusion implant and the joint is a sacro-iliac joint, and wherein the first bone portion is an ilium, and the second bone portion is a sacrum, and the cavity is located between the ilium and the sacrum.

13.	(New)  The method of claim 8, wherein the cutter consists essentially of a single blade.

14. 	(New)  The method of claim 8, wherein the length of the implant fusion zone ranges from about 10 mm to about 37 mm.

15.	(New)  A method for compressing a joint between a first bone portion and a second bone portion, wherein a cavity is located within the joint between the first bone portion and the second bone portion, the method comprising:
undercutting the cavity with a cutter consisting essentially of a single blade;
positioning an implant proximate the joint, the implant comprising: 
a screw member having a screw head and a screw body projecting distally from the screw head along a longitudinal axis to a screw distal end, the screw body comprising a non-threaded lag zone and a threaded engagement zone; and 

wherein the implant further comprises a fusion zone having a length extending from the distal side of the washer member to a proximal end of the threaded engagement zone;
inserting the threaded engagement zone through the first bone portion and into the cavity;
engaging the threaded engagement zone with the second bone portion;
positioning at least a portion of the non-threaded lag zone within the cavity;
rotating the screw member to compress the joint; and
angling the washer member with respect to the screw member to permit maximum surface contact of the distal side of the washer member with the first bone portion.

16.	(New)  The method of claim 15, wherein: 
the non-threaded lag zone comprises an opening into a central longitudinal bore; 
the method further comprises inserting bone graft material into the central longitudinal bore; and
positioning at least a portion of the non-threaded lag zone within the cavity comprises positioning the opening in the cavity to allow the bone graft material to move from the central longitudinal bore into the cavity.

17.	(New)  The method of claim 15, wherein:
the proximal side of the washer member comprises a semispherical capsule; and
the screw head has a semispherical shape complementary to the semispherical capsule.

18.	(New)  The method of claim 1, wherein the washer member comprises a bore having a central bore axis; wherein angling the washer member with respect to the screw member comprises angling the washer member central bore axis with respect to the screw member longitudinal axis within the range of at least -8 degrees to at least +8 degrees. 

19.	(New)  The method of claim 15, wherein the implant is a sacro-ilial fusion implant and the joint is a sacro-iliac joint, and wherein the first bone portion is an ilium, and the second bone portion is a sacrum, and the cavity is located between the ilium and the sacrum.

20.	(New)  The method of claim 15, wherein the length of the implant fusion zone ranges from about 10 mm to about 37 mm.



Assell et al. discloses joint fusion, such as sacroiliac joint fusion, by creating bleeding surfaces by cutting cartilage (e.g. para. [0103]), for example, but fails to disclose at least undercutting a cavity in a joint, positioning a washer member and a screw member having a threaded zone and a non-threaded lag zone, and angling the washer member with respect to the screw member to permit maximum surface contact of a distal side of the washer member with a first bone portion, inserting the threaded engagement zone into the cavity, and positioning at least a portion of the non-threaded lag zone within the cavity. Duggal et al. discloses joint fixation, such as facet joint fixation, by using a washer (e.g. 10), a screw member (e.g. 50) having a threaded engagement zone (e.g. threads of Fig. 6), a non-threaded lag zone (e.g. no threads near element 61 in Fig. 6), and fenestrations (e.g. 61), but fails to disclose at least undercutting a cavity in a joint with a cutter, inserting a threaded engagement zone of a screw member into the cavity, positioning at least a portion of a non-threaded lag zone of the screw member within the cavity, and angling a washer member with respect to the screw member to permit maximum surface contact of a distal side of the washer member with a first bone portion. There is no obvious reason to modify Assell et al. and/or Duggal et al. to arrive at each and every limitation of the current claims without the use of impermissible hindsight.

please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	/CHRISTIAN A SEVILLA/            Primary Examiner, Art Unit 3775